Case: 17-11993   Date Filed: 10/04/2017   Page: 1 of 6


                                                          [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 17-11993
                          Non-Argument Calendar
                        ________________________

        D.C. Docket Nos. 0:08-md-01916-KAM; 9:13-cv-80146-KAM

DOES 1–98,

                                                          Plaintiffs - Appellants,

                                    versus

BOIES, SCHILLER & FLEXNER, LLP,

                                                          Defendant - Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (October 4, 2017)

Before TJOFLAT, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:
                  Case: 17-11993        Date Filed: 10/04/2017        Page: 2 of 6


       This appeal arises from a representation dispute between Paul Wolf

(“Wolf”) and Appellee Boies, Schiller & Flexner LLP (“BSF”) regarding 97

Colombian nationals.1 Wolf, a licensed attorney, traveled to Colombia more than

ten years ago to seek clients for a civil lawsuit against Chiquita Brands

International, Inc. (“Chiquita”) after Chiquita pled guilty to engaging in

transactions with a Colombian terrorist organization. Wolf claims to have

developed more than 1,000 cases within the first three years of his efforts. BSF,

meanwhile, engaged a Colombian law firm to aid in obtaining clients for similar

lawsuits.

       At least 88 individuals who have pursued claims against Chiquita signed

representation agreements with BSF after they had previously signed

representation agreements with Wolf. Wolf and BSF engaged in a de-duplication

process in which BSF agreed that Wolf should represent all of the dually-

represented Colombian nationals in their claims against Chiquita.

       The Plaintiffs then filed suit against BSF. In their First Amended Complaint,

they alleged fraud, malpractice, and invasion of privacy based on the dual

representation incidents. 2 Their primary concern was that the publication of their

names in a lawsuit against Chiquita would lead to reprisals by a group involved in


       1
        Despite the case caption indicating that 98 Does are involved in the case, one person
was apparently counted twice at the time it was generated.
       2
           Paul Wolf also represented the Doe plaintiffs in this action.
                                                   2
                 Case: 17-11993       Date Filed: 10/04/2017       Page: 3 of 6


the Colombian conflict that Chiquita had funded. BSF moved to dismiss this

complaint under Federal Rules of Civil Procedure 12(b)(1), lack of subject matter

jurisdiction, and 12(b)(6), failure to state a claim upon which relief can be granted.

The District Court granted the 12(b)(1) motion and dismissed the case for lack of

subject matter jurisdiction. 3 The Plaintiffs appealed. After review, we affirm.

                                                I.

       Questions of law and legal conclusions concerning subject matter

jurisdiction, “including standing[,]” are reviewed de novo. Elend v. Basham, 471
F.3d 1199, 1204 (11th Cir. 2006). The District Court’s “findings of jurisdictional

facts” are reviewed for clear error. City of Vestavia Hills v. Gen. Fid. Ins. Co., 676
F.3d 1310, 1313.

                                                II.

       The Constitution “limits the federal courts to deciding ‘cases’ and

‘controversies.’” Fla. Wildlife Fed’n, Inc. v. S. Fla. Water Mgmt. Dist., 647 F.3d
1296, 1302 (11th Cir. 2011) (quoting U.S. Const. art. III, § 2). Standing is a

doctrine “rooted in the traditional understanding of a case or controversy.”

Spokeo, Inc. v. Robins, ___ U.S. ___, ___, 136 S. Ct. 1540, 1547 (2016). The

“‘irreducible constitutional minimum’ of standing consists of three elements. The

plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the

       3
         The District Court did not decide the 12(b)(6) motion. Because we affirm the District
Court’s dismissal for lack of subject matter jurisdiction, we do not discuss the 12(b)(6) motion.
                                                 3
               Case: 17-11993     Date Filed: 10/04/2017    Page: 4 of 6


challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial decision.” Id. (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555,

560, 112 S. Ct. 2130, 2136 (1992)).

      Injury in fact is the “‘first and foremost’ of standing’s three elements.” Id.

(quoting Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 103, 118 S. Ct. 1003,

1016 (1998)). For the element to be established, the plaintiff “must show that he or

she suffered ‘an invasion of a legally protected interest’ that is ‘concrete and

particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Id., 136

S. Ct. 1548 (quoting Lujan, 504 U.S. at 560, 112 S. Ct. at 2130). Mere

“[a]llegations of possible future injury” will not establish an injury in fact.

Whitmore v. Ark., 495 U.S. 149, 158, 110 S. Ct. 1717, 1724 (1990). Indeed, a

“threatened injury must be ‘certainly impending’ to constitute injury in fact.” Id.,

110 S. Ct. 1724–25 (quoting Babbitt v. United Farm Workers Nat’l Union, 442
U.S. 289, 298, 99 S. Ct. 2301, 2308 (1979).

                                          III.

      The Appellants failed to show an injury in fact that is sufficiently imminent

to satisfy the first element of standing. They have not alleged any actual threat or

harm relating to the dual representation incidents. The Appellants argue that the

disclosure of their names could put them in harm’s way, as it may serve to provide

a reason for parties in the ongoing Colombian conflict to believe the Appellants


                                           4
               Case: 17-11993     Date Filed: 10/04/2017    Page: 5 of 6


have aligned with the opposition. But the Appellants have failed to allege any

facts that would show a threat that is “certainly impending” and would confer

standing.

      The Appellants’ remaining arguments regarding BSF’s interference in their

attorney-client relationship are also unavailing. None of the Appellants were

harmed in any way by the dual-representation incidents. In fact, as BSF notes and

Wolf does not deny, at least eight plaintiffs would have been left with no

representation at all had BSF agreed to Wolf’s first request for BSF to terminate

representation prior to the de-duplication process. The de-duplication process

itself was designed with these types of fact situations in mind. If the attorneys

believed their representation of a client predated another, they could engage in the

de-duplication process. This is what happened here, and both Wolf and BSF

resolved their dispute without any plaintiff going without legal representation.

      Finally, the Appellants’ claims regarding the costs of de-duplication and

litigation are meritless. It is “[o]bvious[]” that a plaintiff cannot gain standing

either by “bringing suit for the cost of bringing suit” or merely by seeking

“reimbursement of costs that are a byproduct of the litigation itself.” Steel Co.,
523 U.S. at 107, 118 S. Ct. at 1019. These claims do not give Appellants standing.




                                           5
              Case: 17-11993     Date Filed: 10/04/2017   Page: 6 of 6


      The Appellants have failed to show they suffered an injury in fact sufficient

to confer standing to bring their claims. Accordingly, the District Court’s

dismissal for lack of subject matter jurisdiction is AFFIRMED.




                                         6